Case 17-05169-lrc     Doc 88    Filed 03/28/19 Entered 03/28/19 15:43:20         Desc Main
                                Document      Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: March 28, 2019

                                                               _____________________________________
                                                                          Lisa Ritchey Craig
                                                                     U.S. Bankruptcy Court Judge

 _______________________________________________________________
                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                         :       CASE NUMBERS
                                          :
LESLIE D. HUGHES,                         :       BANKRUPTCY CASE
                                          :       17-52260-LRC
      Debtor.                             :
________________________________          :
                                          :
LESLIE D. HUGHES,                         :       ADVERSARY PROCEEDING
                                          :       NO. 17-5169-LRC
       Plaintiff,                         :
                                          :
       v.                                 :
                                          :
J.P. MORGAN CHASE AND                     :
RELATED SUBSIDIARIES, SETERUS,            :
INC., FEDERAL NATIONAL                    :
MORTGAGE ASSOCIATION,                     :
BROCK & SCOTT, PLLC (LLC), and            :
FIRST AMERICAN TITLE,                     :       IN PROCEEDINGS UNDER
                                          :       CHAPTER 13 OF THE
       Defendants.                        :       BANKRUPTCY CODE

                                          ORDER

       Before the Court is Plaintiff’s Combined Motions to Alter or Amend Judgment and

Requests for Oral Arguments (Doc. 70) (the “Motion”), in which Leslie D. Hughes (“Plaintiff”)


                                              1
Case 17-05169-lrc                             Doc 88           Filed 03/28/19 Entered 03/28/19 15:43:20   Desc Main
                                                               Document      Page 2 of 6


seeks reconsideration of an order denying her motion, pursuant to Federal Rule of Civil

Procedure 15(a)(2), made applicable to this adversary proceeding by Federal Rule of Bankruptcy

Procedure 7015, seeking leave to amend a sixteen-count complaint (the “Complaint”). Plaintiff

filed the Complaint against Brock & Scott (“B&S”), First American Title Insurance Company

(“First American Title”), Federal National Mortgage Association (“Fannie Mae”), Seterus, Inc.

(“Seterus”), and JPMorgan Chase Bank, N.A. (“JPMC”) (collectively, the “Defendants”). The

allegations in the Complaint involve real property located at 2270 Charleston Place, Lithia

Springs, Georgia (the “Property”) and mortgage loan transactions (the “Loans”) between Plaintiff

and Washington Mutual (“WaMu”) in 2006, which resulted in the execution of a deed to secure

debt on the Property (the “DSD”). Defendants First American Title (Doc. 75), JPMC (Doc. 76),

Fannie Mae, and Seterus (Doc. 74) oppose the Motion.

              Defendants previously filed motions to dismiss the Complaint (Docs. 16, 17, 24, 26) (the

“Motions to Dismiss”). On April 13, 2018, the Court entered an Order granting in part and

denying in part the Motions to Dismiss (the “April Order”). The April Order dismissed Counts 1,

3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15, 16 17, and 18 of the Complaint as to all Defendants; dismissed

Count 2 of the Complaint as to First American Title, Fannie Mae, JPMC, and B&S; and

dismissed Counts 6 and 7 of the Complaint as to First American Title, Fannie Mae, JPMC, and

Seterus. The April Order left as the only potentially viable claims:

              (1) Counts 6 and 7 against B&S for violations of subsections 1692g(a)-(b) of the

              Fair Debt Collections Practices Act (the “FDCPA”) and the Georgia Fair Business

              Practices Act; and

              (2) Count 21 against Seterus for violations of the Real Estate Settlement

              Procedures Act (the “Surviving Counts”).
                                                            
1
      The Court dismissed this claim on September 27, 2018, upon the motion to dismiss of Seterus. See Doc. 67.   

                                                                          2
Case 17-05169-lrc       Doc 88     Filed 03/28/19 Entered 03/28/19 15:43:20           Desc Main
                                   Document      Page 3 of 6


       The April Order allowed Plaintiff the opportunity to amend the Surviving Counts within

twenty-one days and to amend the Complaint to comply with the requirements for a private

citizen filing a claim under the False Claims Act. The April Order also made clear that failure to

do so would result in the dismissal of the remainder of the Complaint.

       On April 26, 2018, Plaintiff filed an Emergency Motion for Reconsideration. (Doc. 54).

While the Court denied Plaintiff’s request to reconsider the dismissal of the various counts of the

Complaint, the Court did grant Plaintiff an extension of time to file the amendments to the

Surviving Counts (the “May 22nd Order”). Specifically, the Court gave Plaintiff fourteen days

from the date of the entry of the order to file the amendments. The additional fourteen-day

period expired on June 5, 2018.

       On June 1, 2018, Plaintiff filed a motion for leave to amend the Complaint (the “Motion

for Leave to Amend”), to which she attached a proposed amended complaint (the “PAC”).

Through the Motion for Leave to Amend, Plaintiff sought permission to amend counts of the

Complaint that the Court dismissed on April 13, 2018, and to add two additional counts for

damages due to Defendants’ failure to terminate the DSD and the negligent conduct of all

Defendants.

       On September 27, 2018, the Court denied the Motion for Leave to Amend after

concluding that, because the PAC failed to state a claim upon which relief could be granted, the

proposed amendment would be futile (the “September Order”) (Doc. 66).       On October 11, 2018,

Plaintiff filed the Motion, seeking reconsideration of the September Order and requesting oral

argument (Doc. 70). Because oral argument would not assist the Court in resolving these

matters, the request for oral argument will be denied.

       On October 17, 2018, Plaintiff filed Plaintiff’s Combined Motions for Leave to



                                                 3
Case 17-05169-lrc                             Doc 88           Filed 03/28/19 Entered 03/28/19 15:43:20   Desc Main
                                                               Document      Page 4 of 6


Supplement and Amend Plaintiff’s Request for Reconsideration and a Motion to Strike (Doc. 71)

(the “Motion to Supplement”). To the extent that the Motion to Supplement seeks permission to

supplement the Motion, it is GRANTED in part, such that the Court has considered the

supplemental information and has viewed Plaintiff’s request as a motion under Rule 60(b) of the

Federal Rules of Civil Procedure. Any other relief requested in the Motion to Supplement is

DENIED, as it does not appear from the Motion to Supplement that Plaintiff seeks relief

available under Rule 12(f).

              As the factual and procedural background for this action is contained in the April Order

and the September Order, the Court will not restate the facts. Under Rule 54(b), the Court may

revise its decision “at any time before the entry of a final judgment adjudicating all the claims

and all the parties' rights and liabilities.” FED. R. CIV. P. 54(b); see also In re Otero County

Hospital Association, Inc., 585 B.R. 161, 165 (Bankr. D.N.M. 2018). “Though Rule 54(b) does

not provide any guidelines for determining whether reconsideration of a non-final order is

appropriate, courts within the Eleventh Circuit have agreed that ‘a motion for reconsideration

should only be granted if there is (1) an intervening change in controlling law, (2) newly

discovered evidence, or (3) the need to correct clear error or prevent manifest injustice.’” In re

White, 2017 WL 2601891, at *2 (Bankr. N.D. Ga. June 15, 2017) (Hagenau, J.); see also Ankeney

v. Zavaras, 524 F. App’x 454, 458, 2013 WL 1799997, at *3 (10th Cir. 2013); In re Sciortino,

561 B.R. 245, 250 (Bankr. N.D. Ga. 2016) (Ellis-Monro, J.).2

              In the Motion, Plaintiff seeks reconsideration of the September Order and, by way of the

Motion to Supplement, Plaintiff also seeks reconsideration of the April Order. The Court will not

reconsider the April Order, as Plaintiff previously sought reconsideration of the April Order and
                                                            
2
   Plaintiff also seeks reconsideration under Rule 59 and Rule 60(b). To the extent that either standard applies to any
portion of the relief sought, the Court concludes that Plaintiff’s recent filings do not satisfy either standard for the
same reason they do not satisfy Rule 54. 

                                                                          4
Case 17-05169-lrc      Doc 88     Filed 03/28/19 Entered 03/28/19 15:43:20        Desc Main
                                  Document      Page 5 of 6


the Court denied such relief in the May 22nd Order. See BLR 9023-1 (stating that parties “shall

not file motions to reconsider the Bankruptcy Court’s denial of a prior motion for

reconsideration”). Further, Plaintiff’s most recent filings include nothing that would warrant

reconsideration of the May 22nd Order.

       Similarly, nothing in the Motion provides a basis for this Court to reconsider the

September Order. Plaintiff simply argues that the Court’s analysis is wrong and that the Court

has misapprehended the nature of her claims.

       For the reasons stated above, it is hereby

       ORDERED that Plaintiff’s Combined Motions to Alter or Amend Judgment and

Requests for Oral Argument (Doc. 70) is DENIED.

                                         END OF DOCUMENT




                                                5
Case 17-05169-lrc    Doc 88    Filed 03/28/19 Entered 03/28/19 15:43:20   Desc Main
                               Document      Page 6 of 6


                                DISTRIBUTION LIST


Leslie D. Hughes
2270 Charleston Place
Lithia Springs, GA 30122

Brian Frederick Hansen
Kutak Rock LLP
Suite 2750, 303 Peachtree Street, N.E.
Atlanta, GA 30308

Robert J. Solomon
Solomon Baggett, LLC
3763 Rogers Bridge Road
Duluth, GA 30097

Mallory Velten
Brock & Scott, PLLC
4360 Chamblee Dunwoody Road, Suite 310
Atlanta, GA 30341

Thomas M. Barton
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, GA 30046

Shaun M. Daugherty
Coles Barton LLP
Suite 2900, 191 Peachtree Street, NE
Atlanta, GA 30303-1775

Aaron P.M. Tady
Coles Barton LLP
Suite 100 , 150 South Perry Street
Lawrenceville, GA 30046

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200, 260 Peachtree Street, NW
Atlanta, GA 30303



                                           6
